                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    DAVID S. QUAIR,                                      Case No. 19-cv-03136-JD
                                                       Plaintiff,
                                   8
                                                                                             ORDER OF DISMISSAL
                                                v.
                                   9

                                  10    CDCR - OFFICE OF INTERNAL
                                        AFFAIRS, et al.,
                                  11                   Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          This is a civil rights case filed pro se by a state prisoner. In the initial review order the

                                  14   Court found that plaintiff had failed to state a claim and dismissed the complaint with leave to

                                  15   amend after discussing the deficiencies of the complaint. The time to amend has passed and

                                  16   plaintiff has not filed an amended complaint or otherwise communicated with the Court. This

                                  17   case is DISMISSED with prejudice for failure to state a claim as described in the prior order.

                                  18          IT IS SO ORDERED.

                                  19   Dated: November 6, 2019

                                  20

                                  21
                                                                                                      JAMES DONATO
                                  22                                                                  United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        DAVID S. QUAIR,
                                   4                                                          Case No. 19-cv-03136-JD
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        CDCR - OFFICE OF INTERNAL
                                   7    AFFAIRS, et al.,
                                   8                   Defendants.

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on November 6, 2019, I SERVED a true and correct copy(ies) of the attached, by
 United States District Court




                                  13
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   David S. Quair ID: BG0478
                                       aka Diva Moonchild Quair
                                  18   CSP-CIM
                                       P.O. Box 500
                                  19   Chino, CA 91708
                                  20

                                  21
                                       Dated: November 6, 2019
                                  22

                                  23                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  24

                                  25

                                  26                                                      By:________________________
                                                                                          LISA R. CLARK, Deputy Clerk to the
                                  27
                                                                                          Honorable JAMES DONATO
                                  28
                                                                                          2
